
	
		I
		112th CONGRESS
		1st Session
		H. R. 3440
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2011
			Mr. Flake (for
			 himself, Mr. Bishop of Utah,
			 Mr. Franks of Arizona,
			 Mr. Akin, Mr. Pompeo, Mr.
			 Broun of Georgia, Mr.
			 Hunter, Mr. Farenthold,
			 Mr. Gallegly,
			 Mr. Hultgren, and
			 Mr. Walsh of Illinois) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To provide for certain oversight and approval on any
		  decisions to close National Monument land under the jurisdiction of the Bureau
		  of Land Management to recreational shooting, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Recreational Shooting Protection
			 Act.
		2.DefinitionsIn this Act:
			(1)DirectorThe
			 term Director means the Director of the Bureau of Land
			 Management.
			(2)National
			 monument landThe term National Monument land has
			 the meaning given that term in the Act of June 8, 1908 (commonly known as the
			 Antiquities Act; 16 U.S.C. 431 et seq.).
			(3)Recreational
			 shootingThe term
			 recreational shooting includes any form of sport, training,
			 competition, or pastime, whether formal or informal, that involves the
			 discharge of a rifle, handgun, or shotgun, or the use of a bow and
			 arrow.
			3.Recreational
			 shooting
			(a)In
			 generalSubject to valid
			 existing rights, National Monument land under the jurisdiction of the Bureau of
			 Land Management shall be open to access and use for recreational shooting,
			 except such closures and restrictions determined by the Director to be
			 necessary and reasonable and supported by facts and evidence for one or more of
			 the following:
				(1)Reasons of
			 national security.
				(2)Reasons of public
			 safety.
				(3)To comply with an
			 applicable Federal statute.
				(b)Notice;
			 report
				(1)RequirementExcept
			 as set forth in paragraph (2)(B), before a restriction or closure under
			 subsection (a) is made effective, the Director shall—
					(A)publish public notice of such closure or
			 restriction in a newspaper of general circulation in the area where the closure
			 or restriction will be carried out; and
					(B)submit to Congress a report detailing the
			 location and extent of, and evidence justifying, such a closure or
			 restriction.
					(2)TimingThe
			 Director shall issue the notice and report required under paragraph (1)—
					(A)before the closure
			 if practicable without risking national security or public safety; and
					(B)in cases where
			 such issuance is not practicable for reasons of national security or public
			 safety, not later than 30 days after the closure.
					(c)Cessation of
			 closure or restrictionA
			 closure or restriction under paragraph (1) or (2) of subsection (a) shall cease
			 to be effective—
				(1)effective on the day after the last day of
			 the six-month period beginning on the date on which the Director submitted the
			 report to Congress under subsection (b)(2) regarding the closure or
			 restriction, unless the closure or restriction has been approved by Federal
			 law; and
				(2)30 days after the date of the enactment of
			 a Federal law disapproving the closure or restriction.
				(d)ManagementConsistent
			 with subsection (a), the Director shall manage National Monument land under the
			 jurisdiction of the Bureau of Land Management—
				(1)in a manner that
			 supports, promotes, and enhances recreational shooting opportunities;
				(2)to the extent
			 authorized under State law (including regulations); and
				(3)in accordance with
			 applicable Federal law (including regulations).
				(e)Limitation on
			 duplicative closures or restrictionsDirector may not issue a closure or
			 restriction under subsection (a) that is substantially similar to closure or
			 restriction previously issued that was not approved by Federal law.
			(f)Effective date
			 for prior closures and restrictionsOn the date that is six months after the
			 date of the enactment of this Act, this Act shall apply to closures and
			 restrictions in place on the date of the enactment of this Act that relate to
			 access and use for recreational shooting on National Monument land under the
			 jurisdiction of the Bureau of Land Management.
			(g)Annual
			 reportNot later than October
			 1 of each year, the Director shall submit to the Committee on Natural Resources
			 of the House of Representatives and the Committee on Energy and Natural
			 Resources of the Senate a report that describes—
				(1)any National
			 Monument land under the jurisdiction of the Bureau of Land Management that was
			 closed to recreational shooting or on which recreational shooting was
			 restricted at any time during the preceding year; and
				(2)the reason for the
			 closure.
				(h)No
			 priorityNothing in this Act requires the Director to give
			 preference to recreational shooting over other uses of Federal public land or
			 over land or water management priorities established by Federal law.
			(i)Authority of the
			 states
				(1)SavingsNothing
			 in this Act affects the authority, jurisdiction, or responsibility of a State
			 to manage, control, or regulate fish and wildlife under State law (including
			 regulations) on land or water in the State, including Federal public
			 land.
				(2)Federal
			 licensesNothing in this Act authorizes the Director to require a
			 license for recreational shooting on land or water in a State, including on
			 Federal public land in the State.
				
